Exhibit 10.2

HANESBRANDS INC. OMNIBUS INCENTIVE PLAN OF 2006

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

To: [Name] (referred to as “you” or “Grantee”, in this agreement)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
awarded a Restricted Stock Unit ( “RSU”) Award (this “Award”). This Award is
subject to the terms of this Restricted Stock Unit Grant Notice and Agreement
(this “Agreement”) and is made under the Hanesbrands Inc. Omnibus Incentive Plan
of 2006 (the “Plan”) which is incorporated into this Agreement by reference.

1. Grant of Restricted Stock Units. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the Participation Guide/Prospectus
for the Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”),
and this Agreement, the Company hereby Awards to you effective                 ,
20     (the “Award Date”), [number] RSUs which are considered Stock Awards under
the Plan. These RSUs will vest on the first anniversary of the Award Date (the
“Vesting Date”). At the time these RSUs vest, they will be converted into
Deferred Stock Units (“DSUs”). Neither these RSUs nor the DSUs into which they
are to be converted at vesting are transferable by you by means of sale,
assignment, exchange, pledge, or otherwise until distributed to you.

2. Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the RSUs and the DSUs
into which they are to be converted will be accrued on behalf of the Grantee at
the time that cash dividends are otherwise paid to owners of Hanesbrands Inc.
common stock. Interest will be credited on accrued dividend equivalent balances
and will vest and will be paid to the Grantee with the distribution of the DSUs.

3. Distribution of the DSUs. Six months after your termination of service on the
Company Board of Directors (the “Board”), any DSUs into which the RSUs have been
converted will be payable to you along with a cash payment equal to the value of
any fractional DSU so credited. Any RSUs which have not vested will be
forfeited. However, if your termination of Board service is due to your death or
permanent and total disability, all unvested RSUs will vest and be converted
into DSUs as of the date of death or the date you are determined to be
permanently and totally disabled, and all DSUs will be distributed to you or
your estate, as applicable, as soon as practical thereafter. You are personally
responsible for the payment of all taxes related to distribution.

4. Adjustments. If the number of outstanding shares of Company common stock is
changed as a result of a stock split or the like without additional
consideration to the Company, the number of RSUs or DSUs into which such RSUs
are converted subject to this Award shall be equitably adjusted to correspond to
the change in the outstanding shares of common stock.

5. Rights as a Stockholder. Except as provided in Paragraph 2 above (regarding
dividends), You shall have no rights as a stockholder of the Company in respect
of the RSUs or DSUs into which such RSUs are converted, including the right to
vote, until and unless the ownership of Shares represented by the DSUs has been
distributed to you.

6. No Rights to Continued Service. Nothing in this Agreement, the Plan
Prospectus, or the Plan confers on any Grantee any right to continue on the
Board. You further acknowledge that this Award is for future services to the
Company and is not under any circumstances to be considered compensation for
past services.

7. Miscellaneous.

a. Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the Agreement, the Plan Prospectus, or the Plan will be
determined and resolved by the Compensation and Benefits Committee of the
Company’s Board of Directors (“Committee”). Such determination or resolution by
the Committee will be final, binding and conclusive for all purposes.



--------------------------------------------------------------------------------

b. Modification. The Committee may amend or modify this Award in any manner to
the extent that the Committee would have had the authority under the Plan
initially to award such Award, provided that no such amendment or modification
shall impair your rights under this Agreement without your consent. This
Agreement generally may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto. Notwithstanding anything in
this Agreement, the Plan Prospectus, or the Plan to the contrary, this Award may
be amended by the Company without the consent of the Grantee, including but not
limited to modifications to any of the rights awarded to the Grantee under this
Agreement, at such time and in such manner as the Company may consider necessary
or desirable to reflect changes in law. In addition, the Grantee understands
that the Company may amend, resubmit, alter, change, suspend, cancel, or
discontinue the Plan at any time without limitation.

c. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any capitalized
terms used herein that are otherwise undefined shall have the same meaning
provided in the Plan. Any inconsistencies between this Agreement, the Plan
Prospectus or the Plan shall be resolved in accordance with the terms of the
Plan.

d. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

e. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

f. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

8. Plan Documents. The Plan Prospectus is available at www.etrade.com.

9. Acceptance of Terms and Conditions. By accepting this Award, you agree that
the Award is made at the discretion of the Committee and that acceptance of this
Award is no guarantee that future Awards will be made under the Plan. You agree
to be bound by the terms and conditions herein, the Plan, and any and all
conditions established by the Company in connection with Awards issued under the
Plan, and understand that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company.

 

2